Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Relative to claim 1, the prior art does not disclose: 
A system for presenting merchandise to customers at a shopping facility, the system comprising: 
a shopping facility hosting an educational, entertainment, or experiential event and including a predetermined hosting area for customers attending the event; 
merchandise items related to the educational, entertainment, or experiential event; 
an automated storage and retrieval system comprising: 
a merchandise holding area at the shopping facility for holding the plurality of merchandise items related to the educational, entertainment, or experiential event; 
at least one robot;  
customer characteristics or preferences of at least one of the customers attending the educational, entertainment, or experiential event; 
a control circuit operatively coupled to the automated storage and retrieval system, the control circuit configured to: 

instruct stocking of the merchandise holding area with the first subset of merchandise items related to the educational, entertainment, or experiential event;
identify and select a second subset of merchandise items from the first subset of merchandise items based on the customer characteristics or preferences; and 
instruct the at least one robot to gather the second subset of merchandise items from the merchandise holding area and to deliver the second subset to the predetermined hosting area, as claimed. 

Relative to claim 12, the prior art does not disclose: 
A method for presenting merchandise to customers at a shopping facility, the method comprising: 
hosting an educational, entertainment, or experiential event at a shopping facility and including a predetermined hosting area for customers attending the event; 
providing a plurality of merchandise items related to the educational, entertainment, or experiential event; 
holding the plurality of merchandise items related to the educational, entertainment, or experiential event in a merchandise holding area; 
by at least one robot, moving between the merchandise holding area and the predetermined hosting area; 
by a control circuit: 

instructing stocking of the merchandise holding area with the first subset of merchandise items;
identifying and selecting a second subset of merchandise items from the first subset of merchandise items based on customer characteristics or preferences of at least one of the customers attending the educational, entertainment, or experiential event; and 
instructing the at least one robot to gather the second subset of merchandise items from the merchandise holding area and to deliver the second subset to the predetermined hosting area, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655